Citation Nr: 1513493	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

3.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or due to herbicide exposure.

5.  Entitlement to service connection for a respiratory disorder, to include COPD, to include as due to herbicide exposure.

6.  Entitlement to service connection for sleep apnea, to include as due to service-connected diabetes mellitus and/or due to herbicide exposure.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to diabetes mellitus and/or due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  He served in the Republic of Vietnam from February 1968 to February 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2013, the Veteran testified before a hearing officer at the RO.  In November 2014, he testified before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.  

Regarding the characterization of the issues on appeal, the Board points out that it must address the question of whether new and material evidence to reopen the claims for hypertension, a respiratory disorder, and sleep apnea has been received because this matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Given the Board's favorable disposition of the requests to reopen (and, as discussed below, the need for further development of the claims for service connection, on the merits), the Board has characterized the appeal with respect to hypertension, a respiratory disorder, and sleep apnea as set forth on the title page.

In November 2012, the Veteran submitted a letter from his private physician (Dr. B.B.), which, in part, relates his chronic sinusitis to military service.  The Board interprets this letter as an informal claim for service connection for chronic sinusitis.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for hypertension, a respiratory disorder, sleep apnea, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied service connection for hypertension (claimed as high blood pressure), a respiratory disorder (claimed as lung problems), and sleep apnea (claimed as a sleep disorder).  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  

2.  The evidence received since the November 2002 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for hypertension, a respiratory disorder, and sleep apnea.  


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service connection for hypertension (claimed as high blood pressure), a respiratory disorder (claimed as lung problems), and sleep apnea (claimed as a sleep disorder), is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2002). 

2.  The evidence received since the November 2002 rating decision is new and material with regard to the claims of entitlement to service connection for hypertension, a respiratory disorder, and sleep apnea, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.

The RO denied the Veteran's claims for service connection for high blood pressure, lung problems, and a sleep disorder in a November 2002 rating decision, finding there was no indication that the claimed disabilities were incurred in or otherwise related to service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2002).

At the time of the November 2002 rating decision, the following evidence was of record:  service treatment records (STRs); private medical records dated from July 2000 to August 2002; VA medical records dated from March 1999 to July 2002; and lay statements from the Veteran.  His STRs indicated that the Veteran was treated for an upper respiratory infection in November 1967, but did not show any complaints, treatment, or diagnoses related to a chronic respiratory disorder or sleep disorder.  The Veteran's blood pressure was 110/68 at entrance and 124/76 at discharge without evidence of hypertension.  After service, private and VA treatment records showed diagnoses of sleep apnea, hypertension, and COPD; however, there was no evidence relating these disabilities to service.

The evidence received since the November 2002 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156 (2014).  In a November 2012 letter, Dr. B.B. opined that the Veteran's hypertension and sleep apnea were at least as likely as not due to service.  In March 2013, the Veteran testified that he had been told by a physician that there was a good possibility that his COPD was related to Agent Orange exposure.  See RO Hearing Transcript (Tr.) at 6.  This new evidence relates his claimed disabilities to service and addresses the reasons for the previous denial, i.e., nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.  


ORDER

New and material evidence having been submitted, the claims for service connection hypertension, a respiratory disorder, and sleep apnea are reopened, and to this extent only, the appeal is granted.


REMAND

The claims for service connection for hypertension, a respiratory disorder, sleep apnea, and GERD are being remanded for additional development, to include outstanding medical records, VA examinations, and clarifying medical opinions.

Hypertension

The Veteran asserts that his hypertension is caused by or aggravated by his service-connected diabetes mellitus.  See June 2012 claim.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b). However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

A VA examination was conducted in August 2012.  The examiner opined that the Veteran's hypertension was not caused by diabetes mellitus, but that it was at least as likely as not aggravated by diabetes mellitus.  The examiner, however, was unable to establish a baseline because of the complicating and intertwining medical comorbidities.  Since the August 2012 VA examination additional medical records have been associated with the Veteran's claims file which might illuminate this matter.  Therefore, the Board finds that a remand is needed for a supplemental opinion.

In addition, the evidence reflects that the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, it is presumed that he was exposed to herbicides, including Agent Orange.  The National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Accordingly, the Board finds that the AOJ should also obtain an opinion to determine if the Veteran's hypertension is related to his exposure to herbicides during active duty.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Respiratory Disorder

The Veteran asserts that his lung problems are related to herbicide exposure.  As noted above, he testified that a physician told him that there was a good possibility that his COPD was related to Agent Orange exposure.  The Board notes that a VA examination has not been conducted in conjunction with the Veteran's claimed respiratory disorder and that an examination would be helpful in making a determination on this issue.  

Sleep Apnea

The Veteran asserts that his sleep apnea is secondary to his service-connected diabetes mellitus and/or due to herbicide exposure.  A VA examination was conducted in August 2012.  The examiner noted that diabetes was a risk factor for sleep apnea, but that the Veteran had a number of other risk factors that could cause sleep apnea.  The examiner opined that it was less likely that diabetes caused sleep apnea, but could not provide an opinion regarding aggravation because of the intertwining medical comorbidities.  As noted, additional treatment records have been received since the August 2012 VA examination, which might illuminate this matter.  Therefore, the Board finds that a remand is needed for a supplemental medical opinion.

GERD

The Veteran asserts that his GERD is related to his service-connected diabetes mellitus, including the medication used to treat diabetes mellitus, and/or due to Agent Orange exposure.  A VA examination was conducted in August 2012.  The examiner opined that diabetes was a risk factor for reflux, but that it was less likely a significant contributor because there were other issues that were more pressing and more prevalent to cause reflux.  The examiner did not state what the other contributing causes were and did not provide an opinion as to whether there was any relationship between the Veteran's GERD and the medications used to treat his service-connected disabilities.  The examiner also indicated that aggravation could not be determined because the Veteran had so many other medical comorbidities that caused or worsened his GERD.  As noted, additional treatment records have been associated with the claims file since August 2012 that may helpful in making a determination on this matter.  Therefore, the Board finds that a remand is needed for a supplemental opinion. 

In addition, VA treatment records reflect that the Veteran is being treated for gastrointestinal problems by Dr. Y. in York.  (See March 10, 2014 VA treatment (CAPRI) records in Virtual VA (VVA), October 2013 VA treatment record, page 23).  On remand, these treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension, respiratory disorder, sleep apnea, and GERD, to specifically include Dr. Y.  (See March 10, 2014 CAPRI records in VVA, October 2013 VA treatment record, page 23).  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

2.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  

3.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the August 2012 VA examination for hypertension (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

a. The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).
b. After a complete review of the medical evidence, including treatment records added to the file since August 2012, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus caused a permanent increase in severity of his hypertension.  If so, the examiner should describe the baseline level of disability prior to the aggravation.

4.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory disorder.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

After examining the Veteran and reviewing the record, the examiner must identify all current respiratory disorders found on examination.  

For each respiratory disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the respiratory disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service, to include herbicide exposure.

5.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the August 2012 VA examination for sleep apnea (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

a. The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

b. After a complete review of the medical evidence, including treatment records added to the file since August 2012, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus (i) caused his sleep apnea; or (ii) caused a permanent increase in severity of his sleep apnea.  If so, the examiner should describe the baseline level of disability prior to the aggravation.

6.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the August 2012 VA examination for GERD (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

a. The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's GERD is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

b. After a complete review of the medical evidence, including treatment records added to the file since August 2012, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus (i) caused his GERD; or (ii) caused a permanent increase in severity of his GERD.  If so, the examiner should describe the baseline level of disability prior to the aggravation.

c. After a complete review of the medical evidence, including treatment records added to the file since August 2012, the examiner should state whether it at least as likely as not (50 percent probability or greater) that the medication used to treat the Veteran's service-connected disabilities (i) caused his GERD; or (ii) caused a permanent increase in severity of his GERD.  If so, the examiner should describe the baseline level of disability prior to the aggravation.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


